Title: To James Madison from David Parish, 5 March 1816
From: Parish, David
To: Madison, James


                    
                        
                            Sir
                        
                        Ogdensburgh St. Lawrence the 5th. March 1816.
                    
                    Your two esteemed favors, transmitting information respecting General Lafayette’s Concerns, have been forwarded to me from Philadelphia to which City I propose returning in a few days.
                    On reaching Newyork I propose writing to our friend & forwarding to him a Copy of your last Letter. Altho’ it does not contain Satisfactory information respecting his Land affairs, I am convinced that the new proof it affords, of the warm interest you continue to feel & to express with regard to him, cannot fail to prove highly gratifying to his feelings.
                    
                    I intend embarking in June for Europe; before I depart I shall take the liberty of enquiring whether You have received further information respecting the General’s Concerns, as I shall meet with him soon after I reach the Continent. I am with great Regard Sir Your most obedt Servt
                    
                        
                            David Parish
                        
                    
                